


109 HR 5594 IH: SUN Act of 2006
U.S. House of Representatives
2006-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5594
		IN THE HOUSE OF REPRESENTATIVES
		
			June 13, 2006
			Mr. Smith of Texas
			 (for himself, Mr. Udall of Colorado,
			 Mr. Wamp, Mr. Ehlers, Mr.
			 Boehlert, Mr. Brown of
			 Ohio, Mr. Bachus,
			 Mr. Doggett,
			 Mr. Simmons,
			 Mr. McCaul of Texas,
			 Mr. Bartlett of Maryland,
			 Mr. Cardin,
			 Mr. Bass, Mr. Hayworth, and Mr. Butterfield) introduced the following bill;
			 which was referred to the Committee on
			 Science
		
		A BILL
		To direct the Secretary of Energy to establish a
		  photovoltaic demonstration program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Utilization Now Demonstration
			 Act of 2006 or the SUN Act of 2006.
		2.FindingsCongress makes the following
			 findings:
			(1)Renewable energy
			 is a growth industry around the world. However, the United States has not been
			 investing as heavily as other countries, and is losing market share.
			(2)Since 1996, the
			 United States has lost significant market share in the solar industry, dropping
			 from 44 percent of the world market to 13 percent in 2003.
			(3)In 2003, Japan
			 spent more than $200,000,000 on solar research, development, demonstration, and
			 commercial application and other incentives, and Germany provided more than
			 $750,000,000 in low cost financing for solar photovoltaic projects. This
			 compares to United States Government spending of $139,000,000 in 2003 for
			 research, development, demonstration, and commercial application and other
			 incentives.
			(4)Germany and Japan
			 each had domestic photovoltaic industries that employed more than 10,000 people
			 in 2003, while in the same year the United States photovoltaics industry
			 employed only 2,000 people.
			(5)The United States
			 is becoming increasingly dependent on imported energy.
			(6)The high cost of
			 fossil fuels is hurting the United States economy.
			(7)Small reductions
			 in peak demand can result in very large reductions in price, according to
			 energy market experts.
			(8)Although the
			 United States has only 2 percent of the world’s oil reserves and 3 percent of
			 the world’s natural gas reserves, our Nation’s renewable energy resources are
			 vast and largely untapped.
			(9)Renewable energy
			 can reduce the demand for imported energy, reducing costs and decreasing the
			 variability of energy prices.
			(10)By using domestic
			 renewable energy resources, the United States can reduce the amount of money
			 sent into unstable regions of the world and keep it in the United
			 States.
			(11)By supporting
			 renewable energy research and development, and funding demonstration and
			 commercial application programs for renewable energy, the United States can
			 create an export industry and improve the balance of trade.
			(12)Renewable energy
			 can significantly reduce the environmental impacts of energy production.
			3.Photovoltaic
			 demonstration program
			(a)In
			 GeneralThe Secretary of Energy (in this Act referred to as the
			 Secretary) shall establish a program of grants to States to
			 demonstrate advanced photovoltaic technology.
			(b)Requirements
				(1)Ability to meet
			 requirementsTo receive funding under the program under this
			 section, a State must submit a proposal that demonstrates, to the satisfaction
			 of the Secretary, that the State will meet the requirements of subsection
			 (f).
				(2)Compliance with
			 requirementsIf a State has received funding under this section
			 for the preceding year, the State must demonstrate, to the satisfaction of the
			 Secretary, that it complied with the requirements of subsection (f) in carrying
			 out the program during that preceding year, and that it will do so in the
			 future, before it can receive further funding under this section.
				(3)Funding
			 allocationExcept as provided in subsection (c), each State
			 submitting a qualifying proposal shall receive funding under the program based
			 on the proportion of United States population in the State according to the
			 2000 census. In each fiscal year, the portion of funds attributable under this
			 paragraph to States that have not submitted qualifying proposals in the time
			 and manner specified by the Secretary shall be distributed pro rata to the
			 States that have submitted qualifying proposals in the specified time and
			 manner.
				(c)CompetitionIf
			 more than $80,000,000 is available for the program under this section for any
			 fiscal year, the Secretary shall allocate 75 percent of the total amount of
			 funds available according to subsection (b)(3), and shall award the remaining
			 25 percent on a competitive basis to the States with the proposals the
			 Secretary considers most likely to encourage the widespread adoption of
			 photovoltaic technologies.
			(d)ProposalsNot
			 later than 6 months after the date of enactment of this Act, and in each
			 subsequent fiscal year for the life of the program, the Secretary shall solicit
			 proposals from the States to participate in the program under this
			 section.
			(e)Competitive
			 CriteriaIn awarding funds in a competitive allocation under
			 subsection (c), the Secretary shall consider—
				(1)the likelihood of a
			 proposal to encourage the demonstration of, or lower the costs of, advanced
			 photovoltaic technologies; and
				(2)the extent to
			 which a proposal is likely to—
					(A)maximize the
			 amount of photovoltaics demonstrated;
					(B)maximize the
			 proportion of non-Federal cost share; and
					(C)limit State
			 administrative costs.
					(f)State
			 ProgramA program operated by a State with funding under this
			 section shall provide competitive awards for the demonstration of advanced
			 photovoltaic technologies. Each State program shall—
				(1)require a
			 contribution of at least 60 percent per award from non-Federal sources, which
			 may include any combination of State, local, and private funds, except that at
			 least 10 percent of the funding must be supplied by the State;
				(2)limit awards for
			 any single project to a maximum of $1,000,000;
				(3)prohibit any
			 nongovernmental recipient from receiving more than $1,000,000 per year;
				(4)endeavor to fund
			 recipients in the commercial, industrial, institutional, governmental, and
			 residential sectors;
				(5)limit State
			 administrative costs to no more than 10 percent of the grant;
				(6)report annually to
			 the Secretary on—
					(A)the amount of
			 funds disbursed;
					(B)the amount of
			 photovoltaics purchased; and
					(C)the results of the
			 monitoring under paragraph (7);
					(7)provide for
			 measurement and verification of the output of a representative sample of the
			 photovoltaics systems demonstrated throughout the average working life of the
			 systems, or at least 20 years; and
				(8)require that
			 applicant buildings must have received an independent energy efficiency audit
			 during the 6-month period preceding the filing of the application.
				(g)Unexpended
			 FundsIf a State fails to expend any funds received under
			 subsection (b) or (c) within 3 years of receipt, such remaining funds shall be
			 returned to the Treasury.
			(h)ReportsThe
			 Secretary shall report to Congress 5 years after funds are first distributed to
			 the States under this section—
				(1)the amount of
			 photovoltaics demonstrated;
				(2)the number of
			 projects undertaken;
				(3)the administrative
			 costs of the program;
				(4)the amount of
			 funds that each State has not received because of a failure to submit a
			 qualifying proposal, as described in subsection (b)(3);
				(5)the results of the
			 monitoring under subsection (f)(7); and
				(6)the total amount
			 of funds distributed, including a breakdown by State.
				(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary for the purposes of carrying out this section—
				(1)$50,000,000 for
			 fiscal year 2007;
				(2)$100,000,000 for
			 fiscal year 2008;
				(3)$150,000,000 for
			 fiscal year 2009;
				(4)$200,000,000 for
			 fiscal year 2010; and
				(5)$300,000,000 for
			 fiscal year 2011.
				
